


Exhibit 10.6(g)




ELEVENTH AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS ELEVENTH AMENDMENT (this “Amendment”) is made as of the 2nd day of April,
2013 to that certain AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of May
15, 2002, (as previously amended, the “Employment Agreement”), by and between
CHARLES D. FRAZER (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer”).    


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Employer and Employee, being the sole parties to the
Employment Agreement, hereby amend the Employment Agreement and agree that,
subject to earlier termination as otherwise set forth in the Employment
Agreement, the last day of the Employment Period shall be January 31, 2015.


Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect according to its terms. To the extent of any conflict
between the terms of this Amendment and the terms of the remainder of the
Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes.


    IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.




JOS. A. BANK CLOTHIERS, INC.


By:
/s/ R. NEAL BLACK
 
/s/ CHARLES D. FRAZER
 
R. Neal Black,
President-Chief Executive Officer
 
CHARLES D. FRAZER





